Citation Nr: 1504917	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a left wrist disorder.

2. Entitlement to service connection for a left thumb disorder.

3. Entitlement to service connection for a left wrist disorder.

4. Entitlement to service connection for a bilateral shoulder disorder.

5. Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is in the claims file.

During the October 2014 hearing, the Veteran requested the withdrawal of the claim of entitlement to service connection for a left thumb disorder.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for a bilateral shoulder disorder, left hip disorder, and left wrist disorder are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the October 2014 Travel Board hearing, and prior to the promulgation of a decision on appeal, the Veteran requested the withdrawal of the claim of service connection for a left thumb disorder.
	
2. In September 1997, the RO denied the claim of entitlement to service connection for a left wrist disorder; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal the September 1997 decision.

3. Evidence received since the September 1997 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left wrist disorder.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal on the issue of entitlement to service connection for a left thumb disorder have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The RO's September 1997 rating decision denying service connection for a left wrist disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

3. New and material evidence has been received to reopen the claim of service connection for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id.

The Veteran requested the withdrawal of his claim of entitlement to service connection for a left thumb disorder.  See October 2014 Hearing Transcript.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review the aforementioned claim and it is therefore dismissed.

Reopening

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claim for a left wrist disorder has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2010, the RO denied the Veteran's claim of service connection for a left wrist disorder on the merits.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In September 1997, the RO denied the Veteran's claim of entitlement to service connection for a left wrist disorder.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for a left wrist disorder because the evidence did not show that the Veteran had a current left wrist disorder that related to service.  September 1997 Rating Decision.

New evidence has been received since the September 1997 rating decision that is material to the Veteran's service claim.  VA medical treatment records dating from May 2010 onwards establish that the Veteran has a history of arthritis.  See May 2010, January 2011, and March 2011 VAMRs.  A November 2008 SSA Disability Report noted that the Veteran's hands and wrists were swollen and visibly misshaped from arthritis.  At the time, the Veteran reported that he had a lot of pain and swelling in his hands to the extent that he could not use his hands to lift or carry.  Id.  In April 2012, a VA mental health examiner diagnosed the Veteran has having stiffness and pain in multiple joints.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran has a current left wrist disorder that might relate to service.

New and material evidence has been submitted to reopen the claim of service connection for a left wrist disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The issue of entitlement to service connection for a left thumb disorder is dismissed.

The claim of service connection for a left wrist disorder is reopened; only to the extent the appeal is granted. 


REMAND

The issues of service connection for a bilateral shoulder disorder, a left hip disorder, and a left wrist disorder require further development, to include providing a new VA examination.  The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) from July 2013 onwards and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA orthopedic examination with an opinion as to whether the Veteran's bilateral shoulder, left hip, and left wrist disorders relate to service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's bilateral shoulder disorder relates to service.  

i. The examiner must identify the exact nature of the Veteran's right and left shoulder disorders and, if applicable, diagnose each shoulder disorder separately.

ii. If the examiner diagnoses the Veteran as having a right and/or left shoulder disorder, he or she must opine as to whether the disorder was caused OR AGGRAVAED by service.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 1965 Reports of Medical Examination and History, noting no shoulder problems upon entrance to service.

April 1970 Report of Medical Examination, finding no shoulder problems on separation from service.

April 1970 Report of Medical History, denying joint problems, to include a history of broken bones, arthritis, and painful or 'trick' shoulder, on separation from service.

November 1996 VAMRs, noting that the Veteran has a history of arthritis.  See also December 1996 PMRs (noting a "positive history of arthritis"); May 2010 VAMRs (complaining of arthritis); January 2011 VAMRs (reporting arthritis as an ongoing health issue); March 2011 VAMRs (noting stiffness in multiple joints).

March 2011 PMRs, noting that X-ray evidence shows mild degenerative changes of the left shoulder joint as well as mild degenerative change of the inferior portion of the left glenohumeral joint.

March 2011 VAMRs, reporting that the Veteran has had bilateral shoulder pain (left shoulder worse than right) for the last five months.

April 2011 VAMRs, receiving a corticosteroid injection to help manage the Veteran's ongoing left shoulder pain, which was assessed as "likely tendonitis."

June 2011 VAMRs, observing decreased strength, movement, and chronic pain associated with the left shoulder, but normal use of the right shoulder; recommending the Veteran for physical therapy.  See also July and August 2011 VAMRs.

June 2011 VAMRS, reporting that the Veteran has experienced left shoulder pain for the last six to seven years and denying a shoulder injury.

April 2012 VA Mental Health Examination Report, diagnosing the Veteran has having stiffness and pain in multiple joints.

February 2013 VAMRs: diagnosing the Veteran as having degenerative joint disease of the cervical spine; observing a decreased range of motion in the left shoulder and pain on palpitation; assessing the Veteran as having possible supraspinatus or bicipital tendinitis; and reporting that the Veteran has experienced shoulder pain for the last three to four years.  

October 2014 Hearing Transcript, testifying that the Veteran injured his shoulders when he fell from a large military recovery vehicle (an M52 truck), received medical treatment for his injuries, and was placed on light duty.  Also testifying that the Veteran first experienced shoulder pain in 1991, was first treated for the pain in 2009, and that his arthritis "set in" as he "got older." 

b. The VA examiner must opine as to whether the Veteran's left hip disorder relates to service.  

i. The examiner must identify the exact nature of the Veteran's left hip disorder and, if possible, diagnosis the disorder.

ii. If the examiner diagnoses the Veteran as having a left hip disorder, he or she must opine as to whether the disorder was caused OR AGGRAVAED by service.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 1965 and April 1970 Reports of Medical Examination, finding no hip problems upon entrance to or separation from service.

April 1970 Report of Medical History, denying joint problems, to include a history of broken bones and arthritis upon separation from service.

November 1996 VAMRs, noting that the Veteran has a history of arthritis.  See also December 1996 PMRs; May 2010, January 2011, and March 2011 VAMRs.

April 2012 VA Mental Health Examination Report, diagnosing the Veteran has having stiffness and pain in multiple joints.

October 2014 Hearing Transcript, testifying that the Veteran injured his left hip when he fell from a large military recovery vehicle while he was in service, that he required medical treatment for his injuries and was placed on light duty, and that his arthritis "set in" as he "got older." 

c. The VA examiner must opine as to whether the Veteran's left wrist disorder relates to service.  

i. The examiner must identify the exact nature of the Veteran's left wrist disorder and, if possible, diagnosis the disorder.

ii. If the examiner diagnoses the Veteran as having a left wrist disorder, he or she must opine as to whether the disorder was caused OR AGGRAVAED by service.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 1965 Reports of Medical Examination and History, noting no left wrist problems upon entrance to service.

April 1970 Reports of Medical Examination and History, denying joint problems, to include a history of arthritis, on separation from service.

November 1996 VAMRs, noting that the Veteran has a history of arthritis.  See also December 1996 PMRs; May 2010, January 2011, and March 2011 VAMRs.

November 1996 Application for Compensation or Pension, reporting that his injured his left wrist in Germany in 1964 (pre-service).

November 2008 SSA Disability Report, observing that the Veteran's hands and wrists were swollen and visibly misshaped from arthritis and reporting that the Veteran had a lot of pain and swelling in his hands to the extent that he could not lift or carry items.

April 2012 VA Mental Health Examination Report, diagnosing the Veteran has having stiffness and pain in multiple joints.

October 2014 Hearing Transcript, testifying that the Veteran injured his left wrist while holding the belt of an M60 machine gun: the machine gun, which was operated by another service member, misfired and pulled the belt from the Veteran's left hand.  Also testifying that he was in combat at the time that he injured his left wrist.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a bilateral shoulder disorder, a left hip disorder, and a left wrist disorder.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


